Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, Claims 35-42 (with Claims 27-34 and 43-50 withdrawn) in the reply filed on 03/01/20021 is acknowledged. The traversal is on the ground(s) that, there can be no unreasonable burden upon the Examiner to examine the subject matter of Groups I and II together. Furthermore, since the claims of Group III are directed to a process that incorporates all the elements of the system claims of Group II, examination of Group II necessarily covers the subject matter of Group III. Thus, Applicant respectfully requests the Examiner to reconsider the restriction between Groups I-III and examine all the claims together.  This is not found persuasive because: The application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. Group I, claim(s) 27-34, and 49 drawn to a double-walled vessel for boiling and fermenting wort.
Group II, claim(s) 35-42, drawn to a system for bath-wise brewing of beer.
Group Ill, claim(s) 43-48, drawn to a process for brewing of beer.
Group IV, claim(s) 50, drawn to a program for controlling a process for brewing beer.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of D1 as identified in the written opinion (Database WPI Week 201373) and D2(Database WPI Week 201414). The documents D1and D2 describe double walled vessels which are suitable for boiling and fermenting wort. These both contain an opening suitable tor receiving liquid and yeast, space for holding liquids, temperature control elements located between the outside and inside walls and valved discharge elements. The apparatus described also possess controllers connected to the temperature controlling elements. The vessels appear to be in the 3-10L size range and have multiple connection points suitable for adding on CO2 cartridges, etc. The connection to an operating system is not disclosed in the present matter although, most controllers will implicitly have some form of operating system, connected to the internet or not (see D1 and D2: as cited in the search report). The requirement is still deemed proper and is therefore made FINAL.

Claim Limitation
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Claim limitation “means for transferring the hops from chamber (f1) to sieve (g)” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “transferring” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 35 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Figure 1 and Spec. [0054], means (f3) for transferring the hops from chamber (f1) to sieve (g).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 35-42 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 35 recites the limitation “chamber (f1)” in line 15, rendering the claim indefinite. It is unclear what the relation between this “chamber (f1)” and grist chamber mentioned in line 3 are? And what the relation between this “chamber (f1)” and hops chamber mentioned in line 13 are?  For examination purposes, examiner interprets “chamber (f1)” as "any chamber”.
Claim 35 recites the limitation “a sieve” in line 16, rendering the claim indefinite. It is unclear what the relation between this “a sieve” and sieve (g) mentioned in line 15 are?  For examination purposes, examiner interprets “a sieve” as "any element”.
Claim 35 recites the limitation “the sieve” in line 22, rendering the claim indefinite. It is unclear what the relation between this “the sieve” and sieve (g) mentioned in line 15 a sieve mentioned in line 15 are?  For examination purposes, examiner interprets “a sieve” as "any element”.
Claim 35 recites the limitation “the space” in line 26, rendering the claim indefinite. It is unclear what the relation between this “the space” and a space for holding a grist bed mentioned in line 6 are?  And what the relation between this “the space” and a space for holding hops mentioned in line 19 are? For examination purposes, examiner interprets “the space” as "anything”.
Claim 38 recites the limitation “the space” in line 2, rendering the claim indefinite. It is unclear what the relation between this “the space” and a space for holding a grist bed mentioned in line 6 of Claim 35 are?  And what the relation between this “the space” and a space for holding hops mentioned in line 19 of Claim 35 are? For examination purposes, examiner interprets “the space” as "anything”.
Claim 39 recites the limitation “downpipe (h)” in line 2, rendering the claim indefinite. It is unclear what the relation between this “downpipe (h)” and a downpipe mentioned in line 1 of Claim 37 are?  For examination purposes, examiner interprets “downpipe (h)” as "anything”.
Claim 42 recites the limitation “to the periphery of the circle” in line 2, rendering the claim indefinite. There is insufficient antecedent basis for this limitation in the claim. 
Claim 42 recites the limitation “the boundary” in line 2, rendering the claim indefinite. There is insufficient antecedent basis for this limitation in the claim. 
Claim 42 recites the limitation “slice-shaped hops chambers” in line 3, rendering the claim indefinite. It is unclear what the relation between this “slice-shaped hops chambers” and at least one hops chamber mentioned in line 6 of Claim 35 are?  For 
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination the suggest change will be assume unless otherwise state.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35-39 and 41-42 are rejected under 35 U.S.C. 102(a) (1)/ 102(a) (2) as being anticipated by Kempfert (US 2014/0234482 A1).
Regarding Independent Claim 35, Kempfert discloses a system (see Fig 1A) for batch-wise brewing of beer, comprising or adapted to receive a vessel according to claim 27, wherein the system comprises: (a) a grist chamber, comprising:
(i) an inlet for receiving liquid (sparging device 137, Fig 1A, [0034]);

(iii) a space for holding a grist bed (a space for holding a bed in 110, Fig 1A);
(iv) an outlet for discharging liquid (piping segment 131, Fig 1A, [0036]),
wherein the inlet and the outlet are located at opposite ends of the space (see 121 and 137 are located at opposite ends of the space in Fig 1A);
(b) a pump (a pump 140, Fig 1A, [0032]);
(c) a heater (heater 111, Fig 1A, [0037]);
(d) a cooler (a heat exchanger 145, Fig 1A, [0028]);
(e) a hops dispenser, comprising:
(i) at least one hops chamber (hop baskets 150, Fig 1A, [0033]);
(ii) an entry for receiving hops (for adding hops to the wort during the boil of the wort, Fig 1A, [0033]);
(iii) means for transferring the hops from chamber (f1) to sieve (g) (devices transferring the hops from 150 to a false bottom123, Fig 1A, [0030]),
(iv) a sieve, comprising
(A) a sieving membrane (a false bottom 123, Fig 1A, [0030]) capable of retaining hops and permeating liquid;
(B) an inlet for receiving liquid (from stackable sieves 125 located above 123, Fig 1A, [0051]);
(C) a space for holding hops (the space provided by each 125 at top of 123, Fig 1A), and

wherein, when the vessel is contained in the system, the outlet is in fluid connection with the inlet (see Fig 1A), the outlet is in fluid connection with the flow control unit (see Fig 1A), the flow control unit (the three-way valve 161) is in fluid connection with both inlets (see Fig 1A), and the permeate side of the membrane is in fluid connection with the space (see Fig 1A).
Regarding Claim 36-39 and 41-42, Kempfert discloses the invention as claimed and as discussed above, and Kempfert further discloses:
Claim 36, wherein the vessel is contained in the system (140 contained in the system, Fig 1a).
Claim 37, wherein the outlet is an overflow into a downpipe that extends downward to the opening (downward to the opening of 140, Fig 1A).
Claim 38, wherein the hops dispenser comprises a downpipe (a downpipe 136 under hop baskets 150, Fig 1A, [0036]) that extends downwards to the space (to the space in 110, Fig 1A).
Claim 39, wherein the downpipes are a single downpipe (a single downpipe of 131, Fig 1A)) or wherein downpipe (f4) extends downwards in the interior of downpipe (h).
Claim 41, wherein the cooler is a heat exchanger (a heat exchanger 145, Fig 1A, [0028]) or an evaporative cooler.
Claim 42, wherein the hops dispenser (hop baskets 150, Fig 1A, [0033]) is circular and comprises walls that radially extend from the midpoint to the periphery of the circle, forming the boundary between slice-shaped hops chambers (see 150 in Fig 1A). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kempfert (US 2014/0234482 A1) in view of Mahlich et al. US (4,889,041).  
Regarding Claim 40, Kempfert discloses the invention as claimed and as discussed above; except, wherein the heater is a pipe heater.
Mahlich et al. teach a heater is a pipe heater (between the pipe of the heater 20, Col 7 line 55, Fig 2).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Kempfert with Mahlich’s further teaching of wherein the heater is a pipe heater because Mahlich teaches, in Col 5 line 54-56, that providing a pipe heater to ensure a highly satisfactory exchange of heat between the pipe of the heater and the steam of eater in the conduit 22 during process.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761